OPINION.
I.
BOND, J.
(After stating tbe facts as above.) — Tbe interpretation of tbe deed copied in tbe statement is tbe first question for review. It is insisted by appellants that tbe terms of that instrument did not create an estate upon condition subsequent, and hence tbe grantors — tbe Halls — and a fortiori, tbeir assignees, have no right of re-entry.
It is also urged by appellants that tbe terms of tbe deed created an irrevocable public charity for educational purposes, which could not be diverted to tbe building, of a denominational cburcb, therefore it cannot be awarded to tbe trustees of tbe Methodist Cburcb *723at Carthage, Missouri (plaintiffs), to erect a church edifice.

Reversion-condition Subsequent.

The decision of these two points will necessarily involve the decision of the contrary contentions made by respondents. Taking them in turn: An inspec^011 °f tib-e deed in the light of the applicatory law discloses from its terms that no C0n(jj^011 subsequent was annexed to the, grant of the estate. While a condition subsequent may be inserted in a conveyance of lands in fee without using express terms of reverter upon the breach of such condition, if the deed in its entirety and the circumstances attending its execution, demonstrate that the object of the grantors was to cause a reversion of the estate upon the subsequent happening of a lawful condition; yet no such conclusion will be drawn if it may be avoided by any other reasonable construction of the language of the deed. This is the settled policy of the law. The reason of which is, that estates once vested in fee, ought not to be up-rooted, except upon proof of the happening of a lawful condition attached to the continuance of the estate by the terms of the deed, and further proof that it was the intention of the grantor in making the conveyance that it should revert when this condition ceased to exist. [Morrill v. Railroad, 96 Mo. 174; Krueger v. Railroad, 185 Mo. 227; Roberts v. Crume, 173 Mo. l. c. 581; Ellis v. Kyger, 90 Mo. 600; Studdard v. Wells, 120 Mo. 25; Messersmith v. Messersmith, 22 Mo. 369; Moore v. Wingate, 53 Mo. 398; O’Brien v. Wagner, 94 Mo. 93; Haydon v. Railroad, 222 Mo. l. c. 139; Lackland v. Hadley, 260 Mo. 539.]
The language in the deed in question does not bring it within the scope of this rule or its reason. The deed is a conveyance in fee with general and special warranty made by Hall and wife to an incorporated seminary of learning. The motive of' the gift was Christian charity. The object of the gift was “the use and benefit” of the school “especially for the endow*724ment of the President’s chair in memory” of a son of the givers. There is nothing in any of these quoted terms nor the contents of the entire deed, which measures the continuance of the fee vested by the deed, upon the happening or nonhappening of any condition or event specified in the instrument. Since the deed contains no provision in terms, or by equivalent language, that the estate conveyed should be forfeited upon any subsequent event, it necessarily follows that no clear implication can be contained in the language of the deed, that it was the intention of the grantors, that the estate conveyed in fee should revert to them or their heirs. It follows that the conveyance or assignment by the wife and children of Mr. Hall of the interest of the grantors under the deed in question carried no rights of reversion or re-entry, because none remained in the 'grantors after the execution by them of the unconditional grant of the property described in their deed. At common law such rights, if they inhered in the grantors under the terms of a deed made by them, would be restricted to their heirs. That rule seems to be modified by our statute permitting the assignment of any interest whatever in real estate. [R. S. 1909, sec. 2787; Allen v. Kennedy, 91 Mo. 324.] And such is the holding in other jurisdictions. But this point need not be decided, since in the instant case no rights of reversion or re-entry inured to the grantors, or their heirs, by the terms of the deed under review. Hence, they could assign none to the plaintiffs.
II.

. _ Definition and Purposes.

The only question remaining is whether it appears from the language of the deed and the circumstances under which it was made that it was the purpose and object of the grantors to create a public, as eontradistinguished to a private, charity. At the time it was executed, Mr. Hall was a member 0f the corporation — Searritt Col*725legiate Institute, to which the gift was made. He was necessarily informed of the objects for which that corporation was created — the general education of all pupils of either sex, who should seek its training and instruction. This was the declared object for which, the institution was chartered. In making a gift for its “use and benefit” it was presumptively his purpose to subserve the objects and purposes for which it was created. The fact that the deed further provided for a specific use of the lands, or their proceeds, by applying them to the maintenance of one of the professorships of the school, does not alter the charitable nature of the gift. The institution could not carry on its business of education without the aid of the president nor the instruction imparted by him as a member of its faculty. By appropriating the gift to that specific purpose so much of the other revenues of the school as would have been necessary to support that chair, were left free to be used for other'departments or its general support. This designation of the use to be made of the property conveyed by the deed was none the less a gift to the educational purposes for which the school was established, than if it had been provided for general support of all of its faculty rather than for the maintenance of a single professorship; for the instruction of that chair, like all others, was open to any student prepared to receive it. It is of the essence of a public charity that it should be for the benefit of the public at large or some portion thereof, or upon an indefinite class of persons. In a recent work, it is said:
“Probably the most comprehensive and carefully drawn definition of a charity that has ever been formulated is that it is a gift, to be applied consistently with existing laws, for the benefit of an indefinite number •of persons, either by bringing their hearts under the influence of education or religion, by relieving their bodies from disease, suffering, or constraint, by assisting them to establish themselves for life, or by erecting *726or maintaining public buildings or works or otherwise lessening the burdens of government. It is immaterial whether the purpose is called charitable in the gift itself, if it is so described as to show that it is charitable-in its nature. Another definition capable of being easily understood and applied is that given by Lord O.amden as follows: ‘A gift to a general public use, which extends to the poor as well as the rich.’ The theory of this is that the immediate persons benefited may be of a particular class, and yet if the use is. public in the sense that it promotes the general welfare in some way, it has the essentials of a charity.”' [Ruling Case Law (5 R. C. L.), pp. 291-292.]
The same book in referring to the multiform purposes of a public charity states the law as follows:
“Reverting to the definition of a legal charity, it will be easily seen that it is impossible to specify the innumerable objects or purposes for which a charitable trust may be created. The difficulty is inherent in the-subject-matter itself. A charitable trust or a charity is a donation in trust for promoting the welfare of mankind at large, or of a community, or of some class forming a part of it, indefinite as to numbers and individuals. It may, but it need not, confer a gratuitous, benefit upon the poor, or look to the care of the sick or the insane, or seek to spread religion or piety. Schools and libraries, equally with asylums, hospitals, and. religious institutions, are included within its scope. Therefore the enforcement of charitable uses cannot be limited to any narrow and stated formula. As has been well said, it must expand with the advancement of civilization and the daily increasing needs of men. New discoveries in science, new fields and opportunities for human action, the differing' condition, character and wants of communities and nations, change and enlarge the scope of charity, and where new necessities are created new charitable uses must be established. The underlying principle is the same; its application is as *727varying as the wants of humanity. Charity in its legal sense comprises four principal divisions: trusts for the relief of poverty; trusts for the advancement of education; trusts for the advancement of religion; and trusts for other purposes beneficial to the cormmmity, not falling under any of the preceding heads. The trusts last referred to are not the less charitable in the eye of the law, because incidentally they benefit the rich as well as the poor, as indeed every charity that deserves the name must do, either directly or indirectly. ’ ’ [5 R. C. L: 322-323.]
The language of the deed under review shows that the grant, in the light of the purposes for which the grantee was organized, was a public charity falling under the head of the second division mentioned above. That is, that it was the object of the grantors to create a charitable trust for the advancement of education and this was none the less the general purpose of the founders, of the charity though they designated it should he specifically applied to the principal chair of instruction, provided by the institution for its educational work, and that it should memorialize the name of a son of the grantors. This designation only pointed out the particular use which should be made of the portion of the revenue accruing to the Scarritt Collegiate Institute from this donation, and enabled it to be referred to “as the Hall Memorial Fund,’’ thereby identifying it and distinguishing it from other endowments or revenues belonging to the educational corporation.
Our conclusion is that it was the purpose of the grantors and the effect of their deed to vest in the grantee a charitable trust of the proceeds of the property conveyed for educational purposes and that this donation created a public charity. [Crow ex rel. v. Clay County, 196 Mo. 234; Women’s Christian Assn. v. Kansas City, 147 Mo. l. c. 123-4; 6 Cyc. 900.]
*728III.
The important question under the facts in this record is what disposition must be made of the fund in controversy?

charity: Disposition of Fundl

The conceded facts show that, after using such fund for a number of years, the Scarritt Collegiate Institute abandoned at Neosho, Missouri, the purposes for which it had been "incorporated, and became merged, under a proper decree of incorporation, with another institution of learning under the name “Scarritt-Morrisville College.” That a receiver has been appointed of the assets of the Scarritt Collegiate Institute under a decree of dissolution, and is now in possession of the fund given to it as a charitable trust.
The record further discloses that the church conference, under whose control and supervision the Scarritt Collegiate Institute carried on its educational work, has directed the curators of that dissolved'corporation to turn over the charitable fund to the plaintiffs, who are the trustees of the Methodist Church at Carthage, to be used by them in building a house of worship, and that this has been assented to by the curators of the Scarritt-Morrisville College, located at Morrisville, Polk county, Missouri. We are unable to assent to that disposition of the charitable property, in view of the established principles in this State and elsewhere, governing the administration of a public charity by courts of equity.
The application of the doctrine of cy pres by the crown’s prerogative under the sign manual of the king through his chancellor has no place in the courts of law or equity in this country. But the doctrine of judicial administration of cy pres, whereby courts of equity in virtue of their inherent jurisdiction approximate the intention of the founder of a public charity, or the maker of a will, or the parties to a contract looking to *729the future, is universally applied in Missouri and other States of the Union. [5 R. C. L., Titles — Charities, secs. 104-105, 7 L. R. A. (N. S.) 471.]
In virtue of its powers in this respect, courts of equity in this State will often vary the details of administration of a charity in order to effectuate the paramount purpose of its founder, but they will not alter the charity itself or substitute another for it. [Lackland v. Walker, 151 Mo. 210, and cases cited; Lackland v. Hadley, 260 Mo. 539; Hadley v. Forsee, 203 Mo. l. c. 428.]
In the case at bar, the charitable trust was created to aid the work of an incorporated educational institution. The paramount purpose of the giver of the charity was the advancement of learning. That purpose a court of equity has no power to thwart or alter. But it has full authority to effecuate that purpose by varying the administration of the charity, if necessary to accomplish the object of the charitable trust, and, in so doing, it is only exercising the judicial power of administering cy pres, which is an essential attribute of courts of chancery.
The case first cited, Lackland v. Walker, supra, contains an exhaustive discussion of the powers of courts of equity in this respect, and affirms the doctrine that an unconditional public charity is irrevocable and perpetual, leaving no interest whatever in the founder, his heirs or assigns; that its general object cannot be essentially altered or displaced by judicial action, which is restricted to the preservation and enforcement of the charity established, and not another — by such changes in the method and details of its administration, as will conduce to the objects had in view when it was created. Applying that principle to the case at bar, the custodians of the fund in controversy should be required to deliver it to the institution of learning with which the original grantee has been combined in order to carry on its educational work, upon a trust *730imposed upon that corporation to apply this fund as a memorial endowment, to the support of a president’s chair, as directed in the original deeds.
This direction is made for the reason that, the consolidated college has preserved the distinctive name of the former trustee of the charity and is doing the same work under the same denominational supervision. And to make it the medium of the dispensations of the ' charity of the founder will not in any way alter the objects of the gift or the means it was designed to employ ■ — endowment of a president’s chair — neither will there be any change in ecclesiastical control, for the new college, as was the former, is conducted under the auspices of the Methodist Episcopal Church, South. The fact that the curators of the succeeding college, prior to judicial construction of its rights, were willing to turn over the charitable funds for the construction of a church building at Carthage, creates no estoppel against the corporation represented by them and, least of all, does not preclude the students who are the real beneficiaries of the educational instruction, which the gift is designed to provide.
No other disposition of the fund could be made under existing conditions without creating a different charity from that defined by the givers. To devote it to the erection of a memorial church would contravene the expressed purposes of the gift, just as much as if it were applied to the erection of a hospital. In effect, it would create a religious charity, instead of the educational one provided by the deeds. This the courts have no power to do. They can conserve and effectuate the one created by its author, and to that end, they may alter the details and agencies of administration, but they cannot substitute an essentially different scheme of public benefaction for the plan specifically designated by the givers.
This conclusion works a judicial administration cy fres the charitable trust created without altering its *731purposes, objects and uses. If necessary to the accomplishment of these directions, the Attorney-General may become a party to a proper proceeding.
It follows that the judgment of the trial court is reversed and the cause remanded, to be proceeded with in a manner not inconsistent with this opinion.
All concur except Brown, J., who dissents, and Blair, J., who takes no part, not having heard the argument.